[Cite as State v. Holsinger, 2020-Ohio-5353.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                     CHAMPAIGN COUNTY

                                                      :
 STATE OF OHIO                                        :
                                                      :   Appellate Case No. 2019-CA-25
         Plaintiff-Appellee                           :
                                                      :   Trial Court Case No. 2019-CR-114
 v.                                                   :
                                                      :   (Criminal Appeal from
 NATHAN ALLEN HOLSINGER                               :   Common Pleas Court)
                                                      :
        Defendant-Appellant                           :


                                                 ...........

                                                OPINION

                          Rendered on the 20th day of November, 2020.

                                                 ...........

KEVIN TALEBI, Atty. Reg. No. 0069198, Champaign County Prosecutor’s Office,
Appellate Division, 200 North Main Street, Urbana, Ohio 43078
      Attorney for Plaintiff-Appellee

K. GEORGE KORDALIS, Atty. Reg. No. 0089697, 130 West Second Street, Suite 1818,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                                .............

FROELICH, J.
                                                                                        -2-




       {¶ 1} Nathan Allen Holsinger pled guilty in the Champaign County Court of

Common Pleas to having weapons while under disability, a third-degree felony, and

domestic violence, a first-degree misdemeanor. In exchange for the plea, the State

agreed to dismiss four additional charges and to recommend a presentence investigation

(PSI). Holsinger agreed to pay any court costs and court-appointed legal fees that the

court imposed. The trial court sentenced Holsinger to 36 months in prison for having a

weapon while under disability and six months in jail for domestic violence, to be served

concurrently, fines totaling $250, and court costs.

       {¶ 2} For the following reasons, the trial court’s judgment will be affirmed.

                          I. Factual and Procedural History

       {¶ 3} According to the complaint filed in the municipal court, at approximately 5:30

p.m. on May 4, 2019, the victim, “Nichole,” called 911 and reported that her boyfriend,

Holsinger, chased her through their home with a loaded firearm.          Nichole told the

dispatcher that she had locked herself in the bathroom and did not know Holsinger’s

location.

       {¶ 4} Two deputies responded to the call. Deputy Dixon, who arrived first, located

Holsinger on the front porch of the home and detained him. Deputy Kriesel arrived soon

thereafter, placed Holsinger in handcuffs, and frisked him for weapons. No weapons

were found on Holsinger’s person. Deputy Dixon told Nichole that it was safe to leave

the bathroom.

       {¶ 5} Nichole informed the deputies that, during the prior 48 hours, Holsinger had

been acting paranoid and believed that his brother was sneaking into the home.
                                                                                          -3-


Holsinger then began walking around outside with a rifle.          Nichole stated that the

situation began to escalate, and Holsinger took a revolver from a lock box in a closet and

pointed it at her head. Nichole grabbed her phone and ran to the bathroom. Holsinger

grabbed Nichole’s hair and shirt, causing her shirt to tear. Deputy Kriesel observed a

tear on the back of Nichole’s shirt, bruises around both of her wrists, and small cuts to

her hands and fingers. Officers located both firearms inside the home.

       {¶ 6} Holsinger initially was charged by complaint in the Champaign County

Municipal Court with having weapons while under disability and aggravated menacing.

After a preliminary hearing, the municipal court found probable cause to believe that

Holsinger committed those offenses.         On May 6, Deputy Kriesel filed additional

complaints for misdemeanor assault and domestic violence; the municipal court sent

those charges to the grand jury.

       {¶ 7} On June 3, the grand jury indicted Holsinger on four counts of having

weapons while under disability and two counts of misdemeanor domestic violence. Two

of the weapons counts addressed the rifle (Counts 2 and 4), and two addressed the

revolver (Counts 1 and 3); Counts 1 and 2 cited a prior burglary conviction in Franklin

County, and Counts 3 and 4 cited a prior conviction for aggravated trafficking in drugs in

Madison County.

       {¶ 8} The magistrate set a $7,000 bond, with conditions. At his arraignment with

counsel, Holsinger pled not guilty. On June 13, the court modified Holsinger’s bond to a

personal recognizance bond with house arrest and electronic monitoring. The house

arrest included exceptions for traveling directly to and from the courthouse or Holsinger’s

attorney’s office. At Holsinger’s request, the trial court later modified his bond so that he
                                                                                         -4-


could reside with his mother and step-father; the court denied Holsinger’s request to be

able to work outside around their residence.

      {¶ 9} On July 15, 2019, the date of the scheduled final pretrial conference, the trial

court held a hearing on allegations that Holsinger had violated his bond on July 11 and

July 14 by traveling to places not authorized under his bond conditions.         Holsinger

admitted to the conduct, but offered explanations for why he violated his bond. The court

found Holsinger guilty of the bond violations and told him that the bond violations would

be used as a sentencing factor in the event he were convicted of an offense in the case.

      {¶ 10} Following the bond violation hearing, the State informed the court that the

parties had reached a plea agreement. The trial court then conducted a plea hearing,

pursuant to Crim.R. 11, during which Holsinger pled guilty to one count of having weapons

while under disability (Count 1) and one count of domestic violence (Count Five). The

court ordered a PSI and gave Holsinger instructions about completing the PSI

questionnaire.   The court revoked Holsinger’s bond and scheduled sentencing for

August 16, 2019.

      {¶ 11} At sentencing, the trial court heard from the prosecutor, Nichole, defense

counsel, and Holsinger. The prosecutor recommended a prison sentence of 30 months

in prison and indicated that it would favorably consider judicial release to West Central

after Holsinger served one year in prison. The prosecutor stated that the State did not

think Holsinger presently was amenable to community control, noting Holsinger’s criminal

history. It also had “some very serious concerns” about Holsinger’s actions, including

that he reportedly was on heroin and methamphetamine at the time of the offenses. The

prosecutor noted that Holsinger claimed not to remember what he did, and the State was
                                                                                          -5-


concerned about his lack of memory and whether that was genuine.

       {¶ 12} Nichole wrote a letter to the court and she told the court at sentencing that

she bore “some responsibility for this situation.” She indicated that she knew Holsinger’s

history, yet failed to remove the weapons from the house before he moved in.

       {¶ 13} Defense counsel asked the court to consider community control sanctions

with a stipulation that Holsinger complete a program at West Central. Defense counsel

acknowledged that the facts of the case were “severe” and that Holsinger was high on

heroin and methamphetamine when the incident occurred.                Counsel emphasized

Holsinger’s “difficult upbringing” and his need for treatment after this relapse.

       {¶ 14} Holsinger apologized to the court and Nichole. He stated that he “might

need maybe a prison sentence. But two and a half years I really don’t agree with.”

Holsinger said that community control would probably help him, but he was ready to

accept whatever punishment the court imposed.

       {¶ 15} Prior to imposing sentence, the court asked Holsinger about his PSI

questionnaire, which was not completed before the PSI interview. Holsinger reportedly

had told the PSI interviewer that he had not received it. Holsinger told the trial court that

he left the courthouse after his plea without the PSI questionnaire. The court indicated

that it found the assertion that he never received one to be not credible. The court noted

that Holsinger could not get community control without a PSI. The court further noted

that Holsinger had violated the terms of his bond while this case was pending. The court

also addressed Nichole’s assertion that she was responsible for Holsinger’s predicament.

The court stated that Holsinger’s acts of pointing a revolver at her head and of grabbing

her hair and shirt were not due to the presence of guns in the house.
                                                                                             -6-


       {¶ 16} After discussing the seriousness and recidivism factors, the trial court

imposed concurrent, maximum 36-month and six-month sentences for having weapons

under disability and domestic violence, respectively. The trial court told Holsinger that,

upon his release from prison, he was subject to post-release control for a discretionary

period up to three years; the court informed Holsinger of the consequences if he violated

post-release control. Upon considering the seriousness and recidivism factors, the court

did not recommend intensive program prison or a risk reduction sentence. The court

found that Holsinger was employable and in good health for purposes of his present and

future ability to pay financial sanctions.     It imposed concurrent $250 fines for both

offenses and ordered Holsinger to pay court costs. The court determined that Holsinger

was entitled to 74 days of jail time credit, plus additional credit pending transport to prison.

       {¶ 17} Holsinger appeals from his convictions.

                               I. Anders Appeal Standard

       {¶ 18} Holsinger’s appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We informed Holsinger

that his attorney had filed an Anders brief on his behalf and granted him 60 days from

that date to file a pro se brief. To date, no pro se brief has been filed.

       {¶ 19} Pursuant to Anders, we must determine, “after a full examination of all

the proceedings,” whether the appeal is “wholly frivolous.” Id. at 744; Penson v. Ohio,

488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). An issue is not frivolous merely

because the prosecution can be expected to present a strong argument in reply.

State v. Pullen, 2d Dist. Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. Rather, a

frivolous appeal is one that presents issues lacking arguable merit, which means that,
                                                                                           -7-


“on the facts and law involved, no responsible contention can be made that it offers a

basis for reversal.” State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-Ohio-

3242, ¶ 8, citing Pullen at ¶ 4. If we find that any issue — whether presented by

appellate counsel, presented by the appellant, or found through an independent

analysis — is not wholly frivolous, we must appoint different appellate counsel to

represent the appellant. Id. at ¶ 7.

                                    III. Anders Review

A. Holsinger’s Guilty Plea

       {¶ 20} “An appellate court must determine whether the record affirmatively

demonstrates that a defendant’s plea was knowing, intelligent, and voluntary[.]” State v.

Russell, 2d Dist. Montgomery No. 25132, 2012-Ohio-6051, ¶ 7, citing Boykin v. Alabama,

395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). If a defendant’s plea is not

knowing, intelligent, and voluntary, it “has been obtained in violation of due process and

is void.” Id.

       {¶ 21} “In order for a plea to be given knowingly and voluntarily, the trial court must

follow the mandates of Crim.R. 11(C).”       State v. Brown, 2d Dist. Montgomery Nos.

24520, 24705, 2012-Ohio-199, ¶ 13. The Supreme Court of Ohio has urged trial courts

to comply literally with Crim.R. 11. State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

893 N.E.2d 462, ¶ 29. However, in reviewing the plea colloquy, the focus should be on

whether “the dialogue between the court and the defendant demonstrates that the

defendant understood the consequences of his plea.”            State v. Dangler, Ohio Slip

Opinion No. 2020-Ohio-2765, __ N.E.3d __, ¶ 12.

       {¶ 22} Crim.R. 11(C)(2) requires a trial court to address the defendant personally
                                                                                          -8-


and (a) determine that the defendant is making the plea voluntarily, with an understanding

of the nature of the charges and the maximum penalty, and, if applicable, that the

defendant is not eligible for probation or for the imposition of community control sanctions;

(b) inform the defendant of and determine that the defendant understands the effect of

the plea of guilty and that the court, upon acceptance of the plea, may proceed with

judgment and sentencing; and (c) inform the defendant and determine that he or she

understands that, by entering the plea, the defendant is waiving the rights to a jury trial,

to confront witnesses against him or her, to have compulsory process for obtaining

witnesses, and to require the State to prove guilt beyond a reasonable doubt at a trial at

which he or she cannot be compelled to testify against himself or herself. State v. Brown,

2d Dist. Montgomery No. 21896, 2007-Ohio-6675, ¶ 3.

       {¶ 23} In general, a defendant is not entitled to have his or her plea vacated unless

the defendant demonstrates he or she was prejudiced by a failure of the trial court to

comply with the provisions of Crim.R. 11(C). Dangler at ¶ 16, citing State v. Nero, 56

Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). The test for prejudice is “whether the plea

would have otherwise been made.” Id.

       {¶ 24} This general rule is subject to two exceptions. Id. at ¶ 16. First, the trial

court must comply strictly with Crim.R. 11(C)(2)(c), as it pertains to the waiver of federal

constitutional rights. Id at ¶ 14; Clark at ¶ 31. “When a trial court fails to explain the

constitutional rights that a defendant waives by pleading guilty or no contest, we presume

that the plea was entered involuntarily and unknowingly, and no showing of prejudice is

required.” Dangler at ¶ 14.

       {¶ 25} Second, “a trial court’s complete failure to comply with a portion of Crim.R.
                                                                                           -9-


11(C) eliminates the defendant’s burden to show prejudice.” Id. at ¶ 15, citing State v.

Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 22. See also State v.

Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, ¶ 11 (a defendant must

show prejudice if the trial court partially complied with Crim.R. 11(C) in regard to a

nonconstitutional right, but no showing of prejudice is required if the trial court completely

failed to comply).

       {¶ 26} We have reviewed the transcript of the plea hearing and find that the trial

court fully complied with the requirements of Crim.R. 11.            The trial court initially

questioned Holsinger about whether he was under the influence of alcohol or illegal drugs

and about the medications he was taking. The court inquired about whether he had

discussed the case with his attorney, whether he received enough information to make a

decision on whether to enter a plea, and whether he had confidence in his attorney.

       {¶ 27} The court reviewed the two offenses to which Holsinger was entering a plea

and the maximum sentences for those offenses. The court told Holsinger that the felony

and misdemeanor sentences would run concurrently. The court informed Holsinger that

he could be required to pay court costs and attorney fees. The court reviewed what

community control entails and the potential consequences for violating community

control. The trial court discussed judicial release and post-release control. The court

told Holsinger that it was not involved in the plea negotiations and that it would determine

Holsinger’s sentence. Holsinger expressed that he understood what the court had told

him.

       {¶ 28} The trial court told Holsinger that a guilty plea was a complete admission of

guilt, and it reviewed the constitutional rights that Holsinger was waiving by entering a
                                                                                          -10-


plea. Holsinger denied that his plea was the result of promises (other than the plea

agreement) or threats. Holsinger stated that he did not have any defense to the charges,

and he admitted to committing Counts One and Five of the indictment. Holsinger told

the court that he was entering his plea voluntarily and “of [his] own free choice,” and he

signed the plea forms.

       {¶ 29} Upon review of the plea hearing transcript, we find no non-frivolous issues

relating to Holsinger’s plea.

       {¶ 30} In addition, we find nothing in the record to suggest that anything that

occurred prior to the plea hearing precluded Holsinger from entering a knowing,

intelligent, and voluntary plea. A plea of guilty is a complete admission of guilt. E.g.,

State v. Faulkner, 2d Dist. Champaign No. 2013-CA-43, 2015-Ohio-2059, ¶ 9; State v.

Wheeler, 2d Dist. Montgomery No. 24112, 2011-Ohio-3423, ¶ 3; Crim.R. 11(B)(1).

Consequently, a guilty plea generally waives all appealable errors that may have occurred

in the trial court, unless such errors precluded the defendant from knowingly, intelligently,

and voluntarily entering his or her guilty plea. See, e.g., State v. Kelley, 57 Ohio St.3d

127, 566 N.E.2d 658 (1991), paragraph two of the syllabus; Wheeler at ¶ 3. We find no

non-frivolous issues related to the events prior to Holsinger’s guilty plea.

B. Holsinger’s Sentence

       {¶ 31} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2), rather than an abuse of discretion standard. See

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under

R.C. 2953.08(G)(2), an appellate court may increase, reduce, or modify a sentence, or it

may vacate the sentence and remand for resentencing, only if it “clearly and convincingly”
                                                                                         -11-


finds either (1) that the record does not support certain specified findings or (2) that the

sentence imposed is contrary to law. State v. Huffman, 2d Dist. Miami No. 2016-CA-16,

2017-Ohio-4097, ¶ 6.

       {¶ 32} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2013-

Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in exercising its discretion, a trial

court must consider the statutory policies that apply to every felony offense, including

those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App.3d

500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio

St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 33} In imposing sentence, the trial court made the following findings:

              Regarding pre-sentence findings, the Court finds that Defendant

       violated bond and had previously served prison terms. The Defendant’s

       Ohio Risk Assessment Score is 20, which is considered moderate. Court

       finds that Counts One and Five are not allied offenses of similar import and

       do not merge. In imposing sentence, the Court considered and applied the

       purposes and principles of sentencing as set forth in 2929.11 Divisions A,

       B, and C. The Court also considered the seriousness of the conduct,

       likelihood of recidivism, and lack of service in the Armed Forces.

              Because the victim is here, and because the victim has given the

       Court insight into her thoughts, the Court is going to read the seriousness

       and recidivism factors on the record now so that the victim understands the
                                                                                  -12-


basis for the Court’s decision.

       ***

       With regard to more serious factors, the Court finds the Defendant

used the firearm to facilitate domestic violence. The Defendant used the

firearm by possessing it and pointing it at the victim’s head in a threatening

manner. The Defendant used more than one firearm during the weapons

under disability offense.    The Defendant’s relationship with the victim

facilitated the offense. The victim suffered physical injuries as a result of

the domestic violence. And the Defendant committed the offenses within

a little over four months after his release from his last term of imprisonment.

       With regard to less serious factors, the Court acknowledges that the

victim facilitated the offense because the firearms in the residence, shared

with the victim and Defendant, were owned by the victim. Court concludes

that factors establishing Defendant’s conduct is more serious outweigh

factors establishing conduct is less serious.

       With regard to likely to commit future crimes and recidivism, the

Court finds that the Defendant has a history of criminal convictions. And

he’s not responded favorably to sanctions previously imposed for criminal

convictions.   Court finds that the victim and the Defendant desire to

continue their relationship.      Making the domestic violence offense

committed under circumstances likely to reoccur.        The Court finds that

Defendant has four prior community control violation revocations of

sentence. And the Court finds that the Defendant committed multiple bond
                                                                                        -13-


      violations within two weeks of being placed on personal recognizance bond

      in the case at bar.

             With regard to less likely to commit future crimes, the Court finds that

      prior to committing the offense the Defendant had not been adjudicated a

      delinquent child.     The Court finds Defendant has remorse.       The Court

      questions whether the remorse is genuine. Court concludes that factors

      establishing recidivism is more likely outweigh factors establishing

      recidivism is less likely. Court considered military service record and finds

      he has no military service record.

      {¶ 34} The PSI reflects that Holsinger was 40 years when the offenses occurred

and at sentencing. He had no juvenile record. His first adult offense, misdemeanor

assault, occurred when he was 21 years old.        In 2010, Holsinger was convicted of

burglary, a second-degree felony, for which he received community control. In 2011, his

community control was revoked, and Holsinger served four years in prison. Holsinger

committed several misdemeanor theft offenses in 2013 and 2014. In 2018, he was

convicted of misdemeanor drug possession.           In two of those cases, Holsinger’s

community control was revoked and the municipal court imposed jail terms. In June

2018, Holsinger was sentenced to seven months in prison for breaking and entering.

      {¶ 35} Holsinger reported that he was using methamphetamine and heroin at the

time of the offense. He told the PSI investigator that he had overdosed 15 to 20 times

and was transported to the hospital most of those times.

      {¶ 36} Holsinger obtained a GED and was not in special education classes while

in school.   Holsinger described his health as good and denied having any health
                                                                                          -14-


concerns during the PSI interview.       Holsinger previously held employment.         From

December 2017 to February 2018, he worked at Subway; and from March 2019 to May

2019, he worked as a laborer. In the months immediately prior to the instant offenses,

Holsinger worked 40 hours per week, making approximately $2,000 per month. He

reported monthly expenses totaling $1,580.

       {¶ 37} Upon review of the record, including the PSI, we find no arguably

meritorious claim that the trial court’s sentence was clearly and convincingly unsupported

by the record. Holsinger’s prison term for having weapons while under disability and his

jail term for domestic violence were within the statutory ranges. Holsinger’s criminal

history and the conduct underlying the offenses supported the trial court’s imposition of

maximum sentences. The court reasonably concluded that Holsinger had the ability to

pay a $250 fine and that amount was not contrary to law. The trial court supported its

decisions to disapprove Holsinger’s participation in intensive program prison and a risk

reduction sentence.

       {¶ 38} The trial court determined that Holsinger was entitled to 74 days of jail time

credit. In its judgment entry, the trial court indicated that this calculation represented 41

days from May 4, 2019 (date of arrest) to June 13, 2019 (date of personal recognizance

bond), and 33 days from July 15, 2019 (date of plea hearing) to August 16, 2019 (date of

sentencing). The court indicated that Holsinger would receive additional credit while

awaiting transport to prison. The record supports this calculation of jail time credit.

       {¶ 39} We have examined the entire record and conducted our independent review

in accordance with Penson, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300. We conclude

that no non-frivolous issues exist for appeal in this case.
                                                            -15-


                                    IV. Conclusion

      {¶ 40} The trial court’s judgment will be affirmed.

                                    .............



TUCKER, P.J. and DONOVAN, J., concur.


Copies sent to:

Kevin Talebi
K. George Kordalis
Nathan Allen Holsinger
Hon. Nick A. Selvaggio